DETAILED ACTION
This final action is in response to the amendment filed on 15 April 2021.
Status of Claims
Claims 1, 3-11, 13-15, and 21-23 are pending.
Claims 1, 8, 11, and 21 were amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1 and 8 were previously objected to because of informalities. Applicant has partially addressed these issues in the amendment filed on 15 April 2021. Accordingly, the objections to the claims have been withdrawn unless noted otherwise below.
As amended, claim 1 is objected to because of the following informalities:  
in lines 20-21 of claim 1, the phrase “between the open configuration the closed configuration” should read “between the open configuration and the latched configuration”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 4, 9, and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Rubenstein et al. (US 6685489), herein referred to as Rubenstein, or, in the alternative, under 35 U.S.C. 103 as obvious over Rubenstein, in view of Oswald (US 2751639).
Regarding claim 1, Rubenstein discloses a latch (fig 2) transitionable between an open configuration (fig 7) and a latched configuration (fig 6), comprising: a receiver (140) including a first lobe (146), a second lobe (144), and a recess (recess between 144 and 146) defined by the first lobe and the second lobe, wherein: the first lobe engages an anchor point (168) disposed within the recess and holds the anchor point in a first configuration (i.e., configuration of the anchor point relative to the recess; see fig 6) as the latch transitions into the latched configuration (compare figs 6 & 7), the second lobe forcibly releases the anchor point from the first configuration as the latch transitions from the latched configuration to the open configuration such that the anchor point returns to a second configuration (i.e., configuration of the anchor point relative to the recess; see fig 7) removed from the recess (compare figs 6 & 7; see also col 5, lines 36-56); and in the latched configuration, the first lobe and second lobe point in a same direction relative to a main body (portion of 140 directly surrounding 154) of the receiver (see fig 6; note that the free end of each of the first lobe 146 and the second lobe 144 comprises a foot which points [i.e., extends] in the same direction [to the right] as viewed in fig 6); a torque member (one of the “one or more intermediate gears…positioned between the first and second gear members 134 and 136”; see col 4, lines 59-67) rotatably coupled to the receiver that rotates the receiver as the latch transitions between the latched configuration and the open configuration (per col 4, lines 59-67; compare figs 6 & 7); and a handle (136) including: a torque portion (156) rotatably coupled to the torque member, the torque portion rotating the 

While it is the position of the examiner that Rubenstein teaches all of the claim limitations as detailed above, it appears that Applicant believes that the claim language requires movement of the anchor point from the “first configuration” to the “second configuration.” Please note that the definition of “configuration” is “an arrangement of elements in a particular form, figure, or combination” per Google definitions and it is the position of the examiner that: (1) Rubenstein discloses an anchor point having multiple configurations relative to the other elements of the latch and (2) the claim language does not specifically require movement of the anchor point. However, in an effort to advance prosecution, the following obviousness rejection is presented.

Rubenstein does not explicitly teach a latch having an anchor point which is moved between a first configuration and a second configuration. Instead, the anchor point of Rubenstein remains stationary while the component (104) on which the latch is located moves. However, the latch of Rubenstein is capable of moving an anchor point between a first configuration and a second configuration without modification; the fact that the anchor point of Rubenstein does not move is simply due to the use of the latch taught by Rubenstein. See, for example, lines 48-49 of column 5: “in that the card guide 108 is securely fixed in position.” In other words, the latch of Rubenstein is explicitly structured such that the anchor point would move when force is applied 

Additionally, Oswald discloses that it is known in the art for a latch (see figs 2, 8, & 9) similar to that taught by Rubenstein to be used in a configuration in which an anchor point (45) of the latch is moved from a first configuration (see fig 8) to a second configuration (see fig 9 and col 4, lines 25-29) by a lobe (portion of 37 which includes 37c) of a receiver (37) of the latch when the latch transitions from a latched configuration (see fig 8) to an open configuration (see fig 9). The purpose for using the latch in such a configuration is to provide a “powerful opening action” and “ease of manual operation” (see col 1, lines 33-34) when relative movement between two structures is desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the latch disclosed by Rubenstein in a configuration in which the anchor point moves and the structure on which the latch is located remains fixed as taught by Oswald in order to achieve the known and expected result of providing relative movement between two structures which can be selectively latched together. 
Regarding claim 3, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein: the handle is rotatably coupled to the torque member; and the torque member is rotatably coupled to the receiver such that an application of force on the lever in a first direction (Rubenstein 170) engages the anchor point within the recess and an application of force on the lever in a second direction (Rubenstein 176) opposite the first direction disengages the anchor point from the recess as the latch transitions from the latched configuration to the open configuration.
Regarding claim 4, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein the receiver, the torque member, and the handle convey a mechanical advantage such that a first 
Regarding claim 9, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein: the torque member is rotatably coupled to the receiver by a first pair of complimentary gear features (Rubenstein 158 and gear feature of intermediate gear discussed in col 4, lines 59-67) and the torque portion of the handle is rotatably coupled to the torque member by a second pair of complimentary gear features (Rubenstein 150 and gear feature of intermediate gear discussed in col 4, lines 59-67).
Regarding claim 21, Rubenstein (in view of Oswald) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald) (per rejection of claims 1, 3, 4, and 9 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.
Claims 5-8, 11, 13-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US 6685489), herein referred to as Rubenstein, in view of Oswald (US 2751639), and in further view of Messmer et al. (CH 238300), herein referred to as Messmer.
Regarding claim 5, Rubenstein (in view of Oswald) discloses the latch of claim 1, wherein the recess is a first recess (see fig 2), but does not disclose the receiver defining a second recess or a lockout member having a pin engaging the second recess of the receiver when the latch is in the open configuration. 

Messmer, however, discloses that it is known in the art for a latch (fig 1) having a receiver (3) which rotates into (see fig 1) and out of (see fig 2) engagement with an anchor point (21) to include a recess (11) and a lockout member (5) having a pin (12) engaging with the recess of the 
Regarding claim 6, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, wherein the lockout member further includes a release lobe (portion of Messmer 5 which does not include 12) disengaging the pin from the receiver, the release lobe including a first portion (Messmer 14) aligned with the first recess (per combination), the first portion interfacing with the anchor point (see Messmer fig 1), the release lobe further including a second portion (portion of Messmer 5 which includes 22) beyond the first portion radially outward and beyond the receiver radially outward.
Regarding claim 7, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, further comprising a spring coupled to the lockout member, the spring engaging the pin in the second recess of the receiver when the latch is in the open configuration (see line 21 on page 3 of the machine translation of Messmer).
Regarding claim 8, Rubenstein (in view of Oswald and Messmer) discloses the latch of claim 5, wherein: the receiver is a first receiver (see Rubenstein fig 4); and the latch further comprises: a second receiver (Rubenstein 142) defining a third recess (see Rubenstein fig 3) rotatably coupled to the torque member (via Rubenstein 154 and 140), the second receiver including a third lobe (146 on Rubenstein 142) releasably engaging the anchor point within the third recess of the second receiver (see Rubenstein fig 3), the first receiver and the second receiver are disposed 
Claim 11 is rejected as applied to claims 1 and 5 above, with Rubenstein (in view of Oswald and Messmer) further disclosing a first shaft (Rubenstein 154) for the receiver, a second shaft (per Rubenstein col 4, lines 59-67 and fig 2, it follows that the torque member would also have its own shaft) for the torque member, a third shaft (Rubenstein 162) for the handle, and a fourth shaft (Messmer 6) for the lockout member.
Claim 13 is rejected as applied to claim 4 above.
Claim 14 is rejected as applied to claim 6 above.
Claim 15 is rejected as applied to claim 9 above.
Regarding claim 22, Rubenstein (in view of Oswald and Messmer) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald and Messmer) (per rejection of claims 5 and 6 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.
Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US 6685489), herein referred to as Rubenstein, in view of Oswald (US 2751639), and in further view of Becker et al. (US 5721669), herein referred to as Becker.
Regarding claim 10, Rubenstein (in view of Oswald) discloses the latch of claim 1 but does not disclose a torsion spring coupled to the torque member and applying a bias force on the torque member biasing the latch towards an open configuration when not in a latched configuration. 

Becker, however, discloses that it is known in the art for a latch (see fig 5) which includes a latch member (116) operated by a handle (248) via an intervening geared torque member (252) to comprise a torsion spring (282) coupled to the torque member which applies a bias force on the torque member which biases the latch towards an open configuration when not in a latched configuration (col 6, lines 55-57). The purpose for including the torsion spring is to prevent the latch from entering the latched configuration accidentally. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch disclosed by Rubenstein with a torsion spring as taught by Becker in order to prevent the latch from entering the latched configuration accidentally.
Regarding claim 23, Rubenstein (in view of Oswald and Messmer) does not explicitly disclose a method for operating a latch as claimed. However, given the structure of the latch disclosed by Rubenstein (in view of Oswald and Messmer) (per rejection of claim 10 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to operate the latch.
Response to Arguments
Applicant's arguments filed 15 April 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “in either position, Rubenstein’s first tabs 144 and second tabs 146 are pointing in different directions,” the examiner respectfully disagrees. Please see the rejection above for details regarding the examiner’s interpretation of how the prior art teaches the claim limitation as currently written.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 19, 2021